Case 3:20-mc-00005-REP Document 34-3 Filed 03/27/20 Page 1 of 2 PagelD# 1034

From: Steven S. Biss <stevenbiss@earthlink.net>

Sent: Monday, January 6, 2020 4:50 PM

To: D. Margeaux Thomas <mthomas@thomaslawole.com>
Subject: Meet and Confer

Margeaux,

 

 

Cog fog or egg nog, Christmas Eve should not be an occasion to use Twitter to publish

 

defamatory and insulting statements about opposing counsel:

4 unRABDAEKted v
@JesselynRadack

In my opinion, a judge should sanction the lawyer
bringing these absurd suits, especially if it’s to chill
#freespeech & make #journalists pay crippling legal
costs.

“Devin Nunes’ cow has made,
published and republished
hundreds of false and
defamatory statements
of and concerning Nunes...”

 

Avlon: Satire against public figures is constitutional - CNN Video

CNN's John Avion scrutinizes Devin Nunes recent actions and the impact
political lawsuits have on journalism.

& cnn.com

11:03 AM - Dec 24, 2019 - Twitter for iPhone

 

 

EXHIBIT C
Case 3:20-mc-00005-REP Document 34-3 Filed 03/27/20 Page 2 of 2 PagelD# 1035

Steven S. Biss

(Virginia State Bar # 32972)

300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098

Email: stevenbiss@earthlink net
Email: stevensbiss@protonmail.ch

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax advice that may be contained in this
communication {including any attachments) is not intended or written to be used, and cannot be used, for the purpose of {i) avoiding any
penalties under the Internal Revenue Code or {ii) promoting, marketing or recommending to another party any transaction(s) or tax-related
matter(s) that may be addressed herein.

This communication {including any attachments) may contain legally privileged and confidential information intended solely for the use of the
intended recipient. If you are not the intended recipient, immediately stop reading this email and delete it from your system.
